Exhibit 10.1

NOTES CONVERSION AGREEMENT

THIS NOTES CONVERSION AGREEMENT (the “Agreement”) is entered into as of
November 1, 2007, by and among RICHARD P. KIPHART (the “Noteholder”) and SAFLINK
CORPORATION, a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Company has entered an Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) with IdentiPHI, Inc., a Delaware
corporation, and Ireland Acquisition Corporation, a Delaware corporation and
wholly-owned subsidiary of the Company, pursuant to which the Company will
acquire all of the outstanding shares of IdentiPHI in a stock-for-stock
transaction (the “Merger”); and

WHEREAS, the Company desires that it shall have no debt outstanding at the
effective time of the Merger; and

WHEREAS, in connection with the Company’s merger transaction with SSP Solutions,
Inc. in 2004, the Company assumed that certain Secured Convertible Promissory
Note, dated November 19, 2003, in the principal amount of $1,250,000, made by
SSP Solutions, Inc. in favor of Noteholder and as amended on December 31, 2005
(the “2003 Note”); and

WHEREAS, the Company issued that certain Promissory Note, dated January 24,
2007, in the principal amount of $400,000, issued by the Company in favor of the
Noteholder (the “2007 Note”); and

WHEREAS, the 2003 Note is in default, and the Noteholder has the right to
exercise its rights and remedies as creditor of the Company pursuant to the 2003
Note and applicable law; and

WHEREAS, the Noteholder is willing to convert the outstanding principal and
accrued but unpaid interest under the 2003 Note and the 2007 Note (collectively,
the “Notes”), and waive its rights under the Notes, provided that (i) the
outstanding principal and accrued but unpaid interest under the Notes is
converted into shares of the Company’s common stock at the per share conversion
price equal to $0.0415 (the “Conversion Price”), and (ii) the Company covenants
not to declare a dividend payable to holders of shares of the Company’s common
stock until after the Notes have been converted into shares of the Company’s
common stock; and

WHEREAS, the Company is willing to (i) issue the shares of the Company’s common
stock to the Noteholder upon conversion of the Notes at the Conversion Price,
(ii) covenant not to declare a dividend payable to holders of shares of the
Company’s common stock until after the Notes have been converted into shares of
the Company’s common stock; provided that (a) the Noteholder agrees not to
exercise its rights and remedies as a creditor under the 2003 Note and
applicable law, prior to the closing of the Merger, and (b) the Company’s
stockholder approve an amendment to the Company’s Certificate of Incorporation
to increase the number of shares of common stock authorized for issuance from
200,000,000 shares to 1,500,000,000 (the “Charter Amendment”); and

WHEREAS, the Noteholder is willing to agree to such forbearance, on the terms
specified herein;

NOW, THEREFORE, IT IS AGREED THAT:

1. Conversion of the Notes. All of the indebtedness outstanding under the Notes
shall be converted into shares of the Company’s common stock at the Conversion
Price (such shares the “Conversion Shares”), at the discretion of the Company at
any time prior to the closing of the Merger,



--------------------------------------------------------------------------------

provided that (i) the Company’s stockholders shall have approved the Charter
Amendment, and (ii) the Company shall not have declared a dividend payable to
holders of shares of the Company’s common stock.

2. Forbearance. Commencing as of the execution and delivery of this Agreement,
and continuing to the earlier of (i) the conversion of the Notes in accordance
with Section 1, or (ii) the termination of this Agreement in accordance with
Section 7, (A) the Noteholder agrees to forbear from the exercise of its rights
and remedies with respect to the indebtedness evidenced by the Notes, whether
pursuant to the Notes or pursuant to applicable law. The Noteholder’s agreement
to forbear under this section shall not be affected by any event occurring after
the date hereof, including the occurrence of any default or event of default
under the Notes after such date.

3. Waiver of Obligation to Issue Stock Certificates. The Noteholder waives any
obligation that the Company has to issue stock certificates evidencing the
Noteholder’s Shares, so long as the Company’s stock records evidence that such
shares of Common Stock are issued and outstanding prior to the declaration of
any dividend payable to holders of shares of the Company’s common stock.

4. Company’s Covenant. The Company covenants to the Noteholder that the Company
shall not declare a dividend payable to holders of the Company’s common stock
prior to the conversion of the Notes in accordance with Section 1.

5. Noteholder’s Covenants. The Noteholder covenants to the Company that:

(a) The Noteholder will, concurrently with the conversion of the indebtedness
evidenced by the Notes in accordance with Section 1, execute and deliver such
documents as are reasonably necessary to release, as of record, any security
interests and all other notices of security interests and liens previously filed
by the Noteholder with respect to such indebtedness; and

(b) The Noteholder will, as promptly as practicable upon conversion of the
indebtedness evidenced by the Notes in accordance with Section 1, return to the
Company the original of the Notes, duly marked “cancelled” (or with written
authorizations to so mark such document after the conversion actually occurs).

6. Termination. This Agreement shall terminate effective upon the termination or
expiration of the Merger Agreement without the Merger having occurred.

7. Specific Enforcement. Each party expressly agrees and understands that
monetary damages would inadequately compensate an injured party for the breach
of this Agreement by any party, that this Agreement shall be specifically
enforceable, and that, in addition to any other remedies that may be available
at law, in equity or otherwise, any breach or threatened breach of this
Agreement shall be the proper subject of a temporary or permanent injunction or
restraining order, without the necessity of proving actual damages. Further,
each party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach.

8. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

(b) Waivers and Amendments. No provision of this Agreement may be amended,
waived or modified other than by a document signed by the Company and the
Noteholder.



--------------------------------------------------------------------------------

(c) Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to the conflicts of law provisions. The Company and the Noteholder each
hereby submits to the jurisdiction of the state and Federal courts located in
the King County, State of Washington. Each party waives any objection of forum
non conveniens and venue. Each party further waives personal service of any
process upon it, and consents that all such service of process may be made in
the manner set forth in Section 9(d) for the giving of notice. Each party each
hereby waive their respective rights to a jury trial of any claim or cause of
action based upon or arising out of this Agreement or any of the transactions
contemplated herein, including contract claims, tort claims, breach of duty
claims, and all other common law or statutory claims.

(d) Notices. Any notice or communication required or desired to be served, given
or delivered hereunder shall be in the form and manner specified below, and
shall be addressed to the party to be notified at the address listed below such
party’s signature below or to such other address as each party designates to the
other by notice in the manner herein prescribed. Notice shall be deemed given
hereunder if (i) delivered personally or otherwise actually received, (ii) sent
by overnight delivery service, (iii) mailed by first-class United States mail,
postage prepaid, registered or certified, with return receipt requested, or
(iv) sent via telecopy machine with a duplicate signed copy sent on the same day
as provided in clause (ii) above. Notice mailed as provided in clause
(iii) above shall be effective upon the expiration of three (3) business days
after its deposit in the United States mail, and notice telecopied as provided
in clause (iv) above shall be effective upon receipt of such telecopy if the
duplicate signed copy is sent under clause (iv) above. Notice given in any other
manner described in this section shall be effective upon receipt by the
addressee thereof; provided, however, that if any notice is tendered to an
addressee and delivery thereof is refused by such addressee, such notice shall
be effective upon such tender unless expressly set forth in such notice.

(e) Conflicts. If there is a conflict between any term of this Agreement and any
term of any of the Notes, the term of this Agreement shall prevail.

(f) Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.

(g) Validity. If any provision of this Agreement is judicially determined to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

(h) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not considered in construing or interpreting
this Agreement.

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

[REMAINDER OF PAGE IS INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Notes Conversion Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the date first written above.

 

/s/ Richard P. Kiphart RICHARD P. KIPHART Address for Notices: c/o William
Blair & Company, L.L.C. 222 West Adams Street Chicago, IL 60606 SAFLINK
CORPORATION By:   /s/ Steven M. Oyer Name:   Steven M. Oyer Title:   CEO Address
for Notices:

12413 Willows Road NE, Suite 300

Kirkland, Washington 98034

Attn:   President